SCHEDULE II INFORMATION WITH RESPECT TO TRANSACTIONS EFFECTED DURING THE PAST SIXTY DAYS OR SINCE THE MOST RECENT FILING ON SCHEDULE 13D (1) SHARES PURCHASEDAVERAGE DATESOLD(-)PRICE(2) COMMON STOCK-RURAL CELLULAR CL A GAMCO ASSET MANAGEMENT INC. 10/30/0740,50044.0500 10/29/0790,00044.0796 10/29/076,00044.0500 GABELLI FUNDS, LLC. GABELLI UTILITY TRUST 10/22/0720043.6600 THE GABELLI GLOBAL DEAL FUND 10/30/0723,60044.0500 10/29/073,00044.0500 10/26/0740043.7500 10/25/075,80043.7416 10/24/075,70043.7700 10/23/071,90043.7700 GABELLI ABC FUND 10/30/0713,30044.0500 10/29/071,70043.9487 (1) UNLESS OTHERWISE INDICATED, ALL TRANSACTIONS WERE EFFECTED ON THE NASDAQ STOCK MARKET. (2) PRICE EXCLUDES COMMISSION.
